On Reading the Orders of this Court of the 4th and 5th instant Mr El-lery12 of Counsil with the Complainants moved that the Parties Agreement established the 5th inst. by Order of this Court, may be inlarged with the following addition (which was drawn up in writing, dated the 18th inst. and signed by Mr. Whitaker and the said Ellery on behalf of the Complainants, and now consented to and signed by Mr. Hume of Counsil for the Defendants and on their behalf) Whereupon it is this Day Ordered That The said Parties additional Agreement, in the words following, Do stand and remain absolute, Vizt. “It is humbly Prayed by and agreed unto by all Parties as well Complainants as Defendants, that the Agreement made by them on the-day of-last past, have the following words added thereto, Vizt That if any or either of the Negroes that shall be allotted to the Complainant Bassett shall dye then he shall have liberty to put others on the premisses in the place of him, her or them so dyeing; and that he shall likewise be admitted to bring so many other N egroes on the said premisses as he can purchase by the profits arising from those allotted unto him; so that the same does not exceed two in each Year.
“Which said addition The Partys abovesaid humbly pray may be made part of the aforesaid agreement, together with the following Article, Viz. That The Costs of both Partys shall be paid out of the Estate.
Consented to this 19th January 1721 [1722]. Per Robert Hume Sollicitor pro Executors of Gilbertson.
Iritr.
Thos Lamboll Deputy Register

 Thomas Ellery in 1725 married Anne, daughter of John Moore. At the time of his death in 1733, his partners were Charles Pinckney and George Hunter (SCHGM, XXVII, 162, and note.)